Exhibit 99.1 The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, VA 23226-8100 USA Tel. 804.289.9600 Fax 804.289.9770 PRESS RELEASE FOR IMMEDIATE RELEASE Contact: Investor Relations Brink’s Reports Improved First-Quarter Results GAAP EPS ($.01) vs ($1.21) Non-GAAP EPS $.41 vs $.15; Improvement Driven by U.S., Mexico, Lower Corporate Expenses EPS Guidance Reaffirmed Despite Currency Impact RICHMOND, Va., May 1, 2015 – The Brink’s Company (NYSE: BCO), a global leader in security-related services, today reported first-quarter earnings. First-Quarter Highlights · GAAP: Revenue down 18% on currency translation (16% organic growth); operating margin 1.7%; results include Venezuela revenue and operating income, including asset write-downs · Non-GAAP: Revenue down 8% on currency translation (4% organic growth); operating margin 5.4%; results now exclude Venezuela revenue, operating income and asset write-downs · Largest 5 Markets (U.S., France, Mexico, Brazil, Canada): Profits up 19% as improvement in U.S. and Mexico offsets lower results in Brazil and France and negative currency impact of $4 million · Global Markets (Latin America, EMEA, Asia): Profits up 27% as improvement in Latin America offsets negative currency impact of $2 million · Corporate expenses decline 32% despite negative currency impact of $5 million Tom Schievelbein, chairman, president and chief executive officer, said: “We are encouraged by our first-quarter earnings, which reflect strong improvement in U.S. operations, higher profits in Mexico and Latin America, and significantly lower corporate expenses. Despite persistent currency headwinds that drove the reduction of our full-year revenue outlook from $3.4 billion to $3.1 billion, we still expect ongoing cost and productivity initiatives to enable us to achieve full-year non-GAAP earnings of $1.55 to $1.75 per share.” Summary of First-Quarter Results(a) First Quarter (In millions, except for per share amounts) % Change GAAP Revenues $ %) Operating profit (loss) 13 ) fav Income (loss) from continuing operations(b) (1 ) ) fav Diluted EPS from continuing operations(b) (c) ) ) fav Non-GAAP Revenues $ (8 %) Operating profit 41 21 95 % Income from continuing operations(b) 20 7 fav Diluted EPS from continuing operations(b) (c) fav Summary Reconciliation of First-Quarter GAAP to Non-GAAP EPS(a) (c) First Quarter GAAP EPS $ ) $ ) FX devaluation in Venezuela Venezuela operations ) ) 2014 Reorganization and Restructuring costs(d) - Mexican settlement losses U.S. retirement plans Acquisitions and dispositions - ) Income tax rate adjustment(e) Non-GAAP EPS $ $ Amounts may not add due to rounding. (a) Non-GAAP results are reconciled to the applicable GAAP results on page 13-14. (b) Amounts reported are attributable to shareholders of The Brink’s Company and exclude earnings related to noncontrolling interests. (c) For GAAP EPS purposes the number of shares for basic and diluted is 49.1 million. For non-GAAP purposes, the number of shares for diluted is 49.5 million. (d) Brink’s reorganized and restructured its business in December 2014 and recognized severance costs of $21.8 million associated with these actions in 2014. Additional charges of $1.5 million were recognized in the first quarter of 2015. See page 11 for more details. (e) The effective income tax rate in the interim period is adjusted to be equal to the estimated full-year non-GAAP effective income tax rate. The full-year non-GAAP effective tax rate is estimated to be 42.0% for 2015 and was 45.7% for 2014. 2 The Brink’s Company and subsidiaries (In millions) (Unaudited) First-Quarter 2015 vs. 2014 Organic Acquisitions / Currency % Change 1Q14 Change Dispositions (a) (b) 1Q15 Total Organic Revenues: U.S. $ 8 - - 4 4 France - - ) ) - Mexico (4
